Title: To George Washington from Anonymous, 30 April 1792
From: Anonymous
To: Washington, George



General Washington, Sir,
Monday ½ past 9 Oclock[30 April 1792]

Amid’st the more important objects which call your Philanthophy into action on a general scale, may not an individual intrude with his embarrassments stated.
I have found it in vain to complain to trees, and to pour out where there is either a want of sentiment or ability, is equally fruitless: therefore I have resolved (perhaps improperly) to apply where there is both ability and benevolence; and if I am solicting it in a channel over confined I must put up with the disappointment. Its the first instance I ever knew in my time or by tradition of one of our family’s ever solicting the aid of any Man of Station although they came as early as 1653 into this Country, and indeed its as painful to me as your Excellency may think it improper; but as the trains who depend solely (and in the supreme being) on my success in life are both numerous and helpless that silences all my pride, and further I can scarcely believe that the Author of all good, can intend that where he has implanted so great a prepenity to administer good as I have always felt that he intends I should yield to these miserable prospects which now lays before me, and are inevitable without speedy aid from some powerful Patron; miserable not on my own

account for I had rather dig for life and ask only one blessing from heaven that is health; than to ask a favor from mortal, but when I consider how many must be made miserable by my fall I can do any thing to prevent ruin which Justice will Warrant; and did you know how dear those where to me who will be most effected (I am confident you would pardon any improper application, for inde[e]d it would take up many sheets to point out one half the miseries which would attend my Ruin, which I fear is too certain without pecuniary aid; and on procuring some Stock, which I have not a right to make an absolute sale of, I though[t] all difficulty was over in raising money: however I am much disappointed; for the Na. Bank will not loan a shilling as I have no paper already in; nor can I find a single person here nor in N. York that will do it: so being almost brought to dispair I have taken this great liberty of troubling your Excellency with the application of effecting a loan on a deposit of Stock; and if you choose to treat it with neglect as being an unbecoming freedom, you will please to commit this Scrawl to the flames; but if there is any disposition to aid me, I can in this City get a certificate shewing how far my Relations may be credited, in case there should be a disposition to honor me with an interview: however as treating this application with entire silence may perhaps be in your Excellencey’s opinion the contempt it merits, from the improper nature of it; so it will perhaps save a mortification to the person, who had the enthusuism and folly & perhaps it may not be amiss to say, the unparrelled impudence, to send a Scrawl near two Years ago, addressed to the same person, on a like subject.

P.S. If any attention is though[t] due, to this line; you will please to send out a line to your porter, and the bearer will call in about 20 minutes; please to direct what hour I shall wait on your Excellency to have any chat on the business in case application is not thought all together improper.

